Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 17, 2009 Syms Corp (Exact name of registrant as specified in its charter) New Jersey 001-8546 22-2465228 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Syms Way, Secaucus, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (201) 902-9600 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 17, 2009, Syms Corp (the Company) was saddened to learn of the death of Sy Syms, the Companys chairman and founder. In connection with his employment, the Company maintained various insurance policies on Mr. Syms life, the beneficiary of which was the Company. As a result of Mr. Syms death, the Company expects to realize approximately $16 million in cash proceeds from these policies, which, when received, will be utilized for working capital needs of the Company, including but not limited to repayment of a portion of the outstanding principal under the Companys existing senior credit facility. The Company will record the net effect of the gain, which is expected to be less than $16 million, from these policies in the statement of operations in the period in which the benefit was realized, which is the Companys fiscal quarter ended November 28, 2009. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SYMS CORP By: /s/ Philip A. Piscopo Name: Philip A. Piscopo Title: Vice President and Chief Financial Officer Dated: December 17, 2009 -3-
